Citation Nr: 1111891	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-37 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a low back disorder.

The Board notes that the Veteran was scheduled for a personal hearing before the Board on October 24, 2008, but he failed to report for the hearing.  The Board finds there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).

In a November 2009 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of a low back disorder in service, manifestations of arthritis within one year following the Veteran's discharge from service, or of a nexus between the post-service diagnosis of degenerative disc and joint disease and service, is not of record.


CONCLUSION OF LAW

A low back disorder was not incurred in service or aggravated by service, nor may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by March 2004, July 2005, and January 2010 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the January 2010 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The claim was readjudicated most recently in a October 2010 supplemental statement of the cause, thus curing any notice timing errors.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant section 5103(a) notice followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from August 2001 to November 2007.  The Veteran was also provided a VA examination in connection with his claim in June 2004.  The VA examiner noted the Veteran's medical history, reviewed the claims file, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for entitlement to service connection for a low back disorder.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Decision

In a February 2004 formal claim for compensation and benefits, via a VA Form 21-526, and an April 2004 personal statement, via a VA Form 21-4138, the Veteran reported that at Lai Khe, Vietnam, he was involved in three helicopter crashes, one of which was so hard that he could barely walk for the following two weeks.  Most recently, in an August 2004 notice of disagreement (NOD), the Veteran specified that he experienced three hard helicopter landings, not crashes, which occurred in October 1969, March 1970, and July 1970.  After the first two incidents, he sought treatment from a nearby medic who noted the Veteran had strained his back and treated the Veteran with Parafon Forte and three days of bed rest.  After the July 1970 incident, he was again treated with Parafon Forte but also seven days of bed rest.  The Veteran reported that since discharge, he has had minor back problems which he treated himself with Tylenol or Goody's powders.  Then in the early 1990s, he developed more serious problems with his back, but still sought no treatment.  The Veteran asserts that service connection is warranted for a low back disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (2010).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Per November 2009 Board remand instructions, the Veteran was scheduled for VA examinations in March 2010 and September 2010.  The Veteran failed to appear for either examination with good cause; therefore, the claim on appeal will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

In an April 2007 substantive appeal, via a VA Form 9, the Veteran argues that he should be recognized for his combat status in Vietnam.  His DD Form 214, in pertinent part, shows that his military occupational specialties (MOS) were utility helicopter repairer sergeant and flight operator coordinator sergeant, and that he received the National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.  The Board notes that these awards are not indicative of combat; however, the Veteran contends that the October 1969 hard helicopter landing in Vietnam was due to unfriendly fire, thus he was exposed to combat at that time.  Moreover, the Center for Unit Research and Records (CURR) stated that the history for 1969 submitted by the 173rd Aviation Company stated that while stationed in Lai Khe, Vietnam on November 18, 1969, the unit came under a rocket attack.  CURR stated that the 173rd Aviation Company came under a rocket attack resulting in two aircrafts receiving minor damage and no casualties.  It was indicted that the names of those involved in the crash were recorded, however, the Veteran's name was not listed.  It was concluded that the reported helicopter crashes could not be confirmed.  Thus, while the record does support a finding that the Veteran was exposed to mortar attacks, the evidence does not show that the Veteran was involved in a helicopter hard landing.  However, the incidents reported are consistent with the circumstances and conditions of his service and therefore the provisions of 38 U.S.C.A. § 1154(b) provides a presumption that the claimed events occurred in service.  The question to be answered with whether the claimed low back  condition is causally related to the inservice helicopter hard landings.  

After a full review of the record, including the medical evidence and statements of the Veteran, the Board concludes that preponderance of the probative and credible evidence is against the claim of service connection for a low back disability.

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis of a low back disorder.  In fact, a January 1969 entrance examination report and subsequent in-service examination reports in November 1980, November 1983, and November 1984, reveal no lower back abnormality.  Morning reports dated from February 1970 to April 1970 are also silent as to any low back disability or injury.  

Next, review of the Veteran's post service VA outpatient treatment records reflects complaints and treatment for degenerative disc and joint disease.  In August 2001, the Veteran complained of low back pain for the past week, and x-rays results showed minimal degenerative narrowing of the L4-5 and L5-S1 disc space.  In September 2001, the Veteran was assessed with low back pain and degenerative joint disease.  In April 2003, x-ray reports revealed transitional changes at the lumbosacral junction with no disc space narrowing or recent fracture.  From May 2003 to December 2003, the Veteran reiterated his complaints of chronic low back pain despite use of medication.  In January 2004, x-rays showed mild osteoarthritic lipping mainly at the superior aspects of L3 and L4 with no evidence of significant disc narrowing.  In January 2004, the Veteran reiterated his complaints of low back pain, which began as occasional in his right lower back and now is constant with frequent flare ups.  The physician noted that the Veteran has had back-unfriendly employment in trucking and working with granite counter-tops.  He diagnosed the Veteran with mechanical low back pain with marked structural changes above a L4 compression fracture, and stated that he felt that all is related to the L4 compression fracture which, by history, could have occurred during a helicopter crash in Vietnam.  It was noted that the physician had seen this exact injury and clinical picture in helicopter crashes a few times before.  

The Veteran also underwent a VA examination in June 2004.  The Veteran reported having low back pain for "a long time," and that he was exposed to hard helicopter landings in "a crash or two" and sustained back problem at that time.  For the past three to four years, his back pain has become more prevalent, persistent, and severe.  On average, he reported having three to four incapacitating episodes a year and avoids seeing a doctor as much as possible.  After conducting an evaluation, the VA examiner reported the Veteran's back revealed a normal dorsolumbar curve.  Some abnormalities of the lumbar spine were noted and the spinous process appeared little more prominent than the one, which is diseased.  The VA examiner also noted past x-ray reports which revealed a dull compression fracture with some mild degenerative changes.  The Veteran was diagnosed with mechanical low back pain and mild fascitis of the lumbar spine and the paravertebral lumbar spine. 

Most recently, the Veteran continued his complaints of chronic low back pain in VA outpatient treatment records date on March 2004, October 2006, and November 2007.  In a February 2007 VA outpatient treatment record, x-ray results showed mild degenerative disc disease in the mid lumbar spine, but also that the intervertebral disc spaces are otherwise well maintained.  

The only medical opinion that tends to support the claim is a February 2004  statement of the VA physician.  That examiner indicated that the Veteran's back condition could be related to an L4 compression fracture which was reported by the Veteran to have occurred in service.  The Board finds that this opinion is too speculative in nature to support a grant of service connection.  A medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  It is noted that the Veteran was scheduled for VA examinations after June 2004 to clarify the exact etiology of his claimed low back disorder, but he failed to report for any of these examinations.  

The none of the other medical evidence of record, including the rest of the VA outpatient treatment records and the June 2004 VA examination report mentioned above etiologically relates the Veteran's current diagnoses of a back disability, including degenerative disc and joint disease, to service or to any event of service.  Absent such evidence, the Veteran's claim for service connection must be denied.  As previously noted, following separation from service, the first documented treatment for degenerative disc and joint disease is first shown in August 2001, which is multiple years after separation from service.  This period of time without medical complaint and the amount of time elapsed since service, can be considered as evidence against the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Since there is no competent probative medical evidence of a nexus between service and the current disability, service connection cannot be granted.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Veteran asserts that he has had chronic back pain since exposure to hard helicopter landings in service and the pain has become more persistent since the early 1990s.  Thus, his statements can be construed as alleging a continuity of a low back disorder since military service.  The record reflects that the Veteran has made inconsistent statement with regard the onset of his back condition.  A September 2003 VA outpatient treatment record shows that he reported a three year history of back pain.  A December 2003 VA outpatient treatment record shows that the examiner noted that the Veteran reported L4-S1 degenerative joint disease since 2000.  The February 2004 VA outpatient treatment record discussed above shows that the Veteran initially reported to the examiner that he had low back pain for the past three years and that the Veteran denied any specific incident or injury however he had held a number of back-unfriendly jobs over the years.  However it was noted by that examiner that on further questioning, the Veteran reported back pain after an incident in service of a hard landing and that he recalled severe back pain for 2-3 weeks after but soldiered on without receiving medical treatment.  The Board finds that the allegations of continuity are not credible.  While more recently in conjunction with his claim for compensation benefits, the Veteran has asserted back pain in service, the VA outpatient records dated in September and December 2003 show that he reported the onset approximately three years earlier.  In the February 2004 treatment record, he reported for the first time a history of back pain for 2-3 weeks in service, but did not indicate that the pain continued during the rest of his active service or continually since that time.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has considered the assertions of that Veteran that his low back disorder is the a result of an in-service injury.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

The Board has also considered whether service connection can be granted on a presumptive basis, as arthritis is a chronic disease for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted, degenerative joint disease is not shown to be manifested and/or diagnosed during service or during the first post-service year.  In fact, review of the evidentiary record first reveals a diagnosis of degenerative joint disease in a September 2001 VA outpatient treatment record.  Therefore, service connection for a low back disorder on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a low back disorder.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disorder is denied.

____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


